IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 01-50681
                               Summary Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

GERALD INMAN; MARY DELORES INMAN,
also known as Delores Inman,

                                                 Defendants-Appellants.

                            --------------------
               Appeal from the United States District Court
                     for the Western District of Texas
                           USDC No. W-99-CR-83-2
                            --------------------
                                 May 2, 2002


Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Gerald and Delores Inman (G. Inman and D. Inman) appeal

their    convictions    and    sentences   for     conspiracy,    interstate

transportation of stolen motor vehicles, and failure to appear (G.

Inman), and harboring a fugitive (D. Inman).         G. Inman argues     that

1) the district court erred in denying his motion to suppress, 2)

there    was    insufficient    evidence   to     sustain   his   conspiracy



     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 01-50681
                                       -2-

conviction,    and    3)   the    district       court   erred    by     not    making

particularized findings following G. Inman’s objections to the

presentence report ("PSR") on enhancements for specific offense

characteristics and for his role in the offense.                  D. Inman argues

that 1) venue for her harboring offense was improper in the Western

District of Texas, 2) there was insufficient evidence to support

her     harboring    conviction,       3)    the   district      court    erred     in

determining her base offense level and in denying an adjustment for

acceptance of responsibility, 4) her attorney provided ineffective

assistance of counsel, and 5) the district court erred in denying

her motion for release pending appeal.

            We have reviewed the record and the briefs submitted by

the parties and hold that the evidence adduced at trial was

sufficient    to     support     G.    Inman’s     conspiracy     conviction       and

D. Inman’s conviction for harboring a fugitive.                 See United States

v. Izydore, 167 F.3d 213, 219 (5th Cir. 1999); United States v.

Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).                 Furthermore, the

district    court    did   not   err    in   denying     G.    Inman’s    motion    to

suppress,     and    did   not    plainly        err   in     declining    to     make

particularized finding when overruling G. Inman’s objections to the

PSR’s     specific-offense-characteristic              and    role-in-the-offense

enhancements. See United States v. Gonzales, 79 F.3d 413, 419 (5th

Cir. 1996); United States v. Prout, 526 F.2d 380, 387 (5th Cir.

1976); United States v. Calverley, 37 F.3d 160, 162 (5th Cir. 1994)

(en banc).
                            No. 01-50681
                                 -3-

          Because D. Inman failed to lodge a pretrial objection to

venue and did not request a venue instruction, she waived her

challenge to the district court’s jurisdiction.     See United States

v. Carreon-Palacio, 267 F.3d 381, 391-92 & n. 25 (5th Cir. 2001).

Her challenge to the district court’s assessment of her base

offense level, raised on appeal for the first time, does not

survive plain error review.    See United States v. Fierro, 38 F.3d

761, 774 (5th Cir. 1994).     Similarly, the district court did not

err in denying an acceptance of responsibility reduction.         See

U.S.S.G. § 3E1.1, comment. (n.2).

          D. Inman’s ineffective assistance of counsel arguments

were not presented to the district court and are premature in any

event, and D. Inman fails to identify portions of the record that

provide   substantial   details   about    her   attorney’s   conduct.

Accordingly, we decline to address those issues on direct appeal.

United States v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991).       Her

argument that the district court erred in denying her motion for

release has previously been presented to, and rejected by, this

court.

          AFFIRMED.